UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1834



MINH NGUYEN,

                                              Plaintiff - Appellant,

          versus


REGAN, HALPERIN & LONG, PLLC,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
221)


Submitted:   October 18, 2005             Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Minh Nguyen, Appellant Pro Se. Patrick Michael Regan, Salvatore
Joseph Zambri, REGAN, HALPERIN & LONG, P.L.L.C., Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Minh Nguyen seeks to appeal the district court’s order

denying her legal malpractice claim.      We grant the Appellee’s

motion to dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

August 30, 2004.   The notice of appeal was filed on July 27, 2005.

Because Nguyen failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -